UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

EMMANUAL OHAI, )
)
Plaintiff, )
) CIVIL ACTION FILE
vs. )
) NUMBER 1:20-CV-2220
DELTA COMMUNITY CREDIT UNION, )
PARK TREE INVESTMENTS, L.L.C., )
DEAN ENGLE, FCI LENDER )
SERVICES, INC., SINGER LAW )
GROUP, DANIEL I. SINGER, )
JAUREGUI, LINDSEY, LONGSHORE )
& TINGLE, MICROBUILT )
CORPORATION and PNC BANK, N.A., )
)
Defendants. )
MOTION TO DISMISS
COMES NOW FCI Lender Services, Inc. (“Defendant FCI”), a
co-Defendant in the above-styled civil action, and hereby files
its Motion to Dismiss and shows this honorable Court in support
thereof as follows:
Under Fed. R. Civ. P. 12(b), for a motion to dismiss to be
granted, Plaintiff’s complaint factually accepted as correct
must evidence that there is no set of facts entitling him to

relief authorizing the court to dismiss a complaint on the basis

of a dispositive issue of law. Brown v. Crawford County, 960 F.

 

2d 1002 (11t8 Cir. 1992) citing Executive 100, Inc. v. Martin

 

County, 922 F, 2d 1536 (11t* Cir. 1991) and Neitzke v. Williams,

 

490 U.S. 319, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989). The
Court, however, is not required to accept as true bare legal
assertions supported by mere conclusory statements. Ashcroft v.
Igbal, 556 U.S. 662, 129 S. Ct. 1937 (2009) as cited by
Graveling v. Castle Mortgage Co., 11t® Cir. No. 14-15198. To
survive a motion to dismiss, a complaint must offer more than
naked assertions that the defendant acted unlawfully or a
formulaic recitation of the elements of a cause of action. Id.
A complaint must contain sufficient factual allegations that,
accepted as true, state a plausible claim for relief. Id. This
is also true for pro se pleadings, although such pleadings are
held to a less stringent standard than pleadings prepared by
lawyers and are construed liberally (although the pleadings at
hand seem suspiciously lawyer-like). Campbell v. Air Jam, Ltd.,

760 F. 3d 1165 (11t” Cir, 2014), However, “this leniency does

not give a court license to serve as de facto counsel for a

party, or to rewrite an otherwise deficient pleading.” Id. At
1168-1169. The only counts applicable to Defendant FCI are
Count Four, Count Six, Count Nine and Count Ten. Consequently,

this Motion to Dismiss will only address those Counts and why
those Counts should be dismissed as a matter of law.

Ts COUNT FOUR - VIOLATIONS OF THE FAIR DEBT COLLECTIONS
PRACTICES ACT

 

Congress enacted the “FDCPA in order to eliminate ‘the use

of abusive, deceptive, and unfair debt collection practices.’”
15 U.S.C. §1692(k) (a) (3). Specifically, Plaintiff has alleged
without any specific factual allegations that Defendant FCI
violated the following provisions found in the FDCPA: (i) 15
U.S.C. § 1692c(c) (communicating with Plaintiff after Plaintiff
had notified Defendant FCI in writing to cease contacting him);
(ii) 15 U.S.C. § 1692d (harassing Plaintiff); (iii) 15 U.S.c. §
1692e (using false, deceptive or misleading representation to
collect); (iv) 15 U.S.C. § 1692e(2) (A) (falsely representing the
character, amount or legal status); and (v) 15 U.S.C. § 1692f
{using unfair or unconscionable means to collect). The
following will address each of those separately as well as other
general legal arguments in support of dismissing the Complaint.

A. There Are No Factual Allegations That Defendant FCI
Violated 15 U.S.C. § 1692c(c)

Plaintiff has argued that under 15 U.S.c. § 1692c(c)

Defendant FCI communicated with Plaintiff after Plaintiff had

notified Defendant FCI to cease contacting him. Section
1692c(c) requires that such notice from the Plaintiff be “in
writing”. However, nowhere in the complaint does the Plaintiff

allege that he sent Defendant FCI written notice that Defendant
FCI should cease contacting him. Instead, in Paragraph 161,
Plaintiff alleges merely that he sent a letter to Defendant FCI
“demanding validation and verification of the alleged debt”

(without attaching any written letter curiously), which by the
way such validation and verification was provided to him.
Consequently, this claim by the Plaintiff must fail and
Defendant FCI asserts that this Count should be dismissed as a
matter of law.

B. There Are No Factual Allegations That Defendant FCI
Violated 15 U.S.C. § 1692d

Plaintiff has argued that under 15 U.S.C. § 1692d Defendant
FCI harassed the Plaintiff. There are no specific allegations,
however, that Defendant FCI harassed Plaintiff. Paragraph 167
references Defendant Singer sending documents on behalf of
Defendant Park Tree, and then simply states that Defendant FCI
also was “acting as an agent of Park Tree”. Paragraph 178 then

States that Defendant FCI sent Plaintiff a “Loan Reinstatement

and Report”. Generally, § 1692d aims to protect consumers from
harassment and abuse by unscrupulous debt collectors. Hart v.
Credit Control, L.L.C., 871 F. 3d 1255 (11th Cir. 2017). No such

 

harassment is even alleged against Defendant FCI; consequently,
this claim by the Plaintiff must fail and Defendant FCI asserts
that this Count should be dismissed as a matter of law.

Cc. There Are No Factual Allegations That Defendant FCI
Violated 15 U.S.C. § 1692e

Plaintiff has argued that under 15 U.S.C. § 1692e Defendant
FCI used false, deceptive or misleading representation to
collect. The FDCPA under Section 1692e prohibits debt

collectors from using any false, deceptive or misleading
representation in connection with the collection of any debt.

see Bradley v. Franklin Collection Service, Inc., 739 F. 3d 606

 

(11t® Cir. 2014) and LeBlanc v. Unifund CCR Partners, ZB, 601 F,
3d 1185 (11% Cir. 2010) and Holzman v. Malcolm S. Gerald &
Associates, Inc., 920 F. 3d 1264 (2019). Plaintiff seems to be
arguing that the loan was discharged and uncollectable even via
foreclosure of the security interest, plus he argues the statute
of limitations had run and any communications regarding the loan
were improper as the loan was not collectable and not
enforceable. Both of those arguments are incorrect and are
addressed below.

Plaintiff next argues that a publication occurred alleging
a debt of $37k (presumably around $37,000), which held him up to
ridicule as he was and is involved in “Anioma to be created as
the 37% state of Nigeria”. see Paragraph 200. However, once
again nowhere does Plaintiff argue that Defendant FCI ever
published such number. Plaintiff then argues in Paragraph 196
that the $37k was published by ForeclosureBidLists.com, but does
not allege that Defendant placed any information or contacted
ForeclosureBidLists.com in any way to publish any such amount.
Further, Plaintiff argues in Paragraph 207 that numerous letters
were sent to him “alleging debts of various amounts of which
none amounted to $37k”, However, Exhibit B-8 attached to the

Complaint references an amount to bring his loan current of
$36,740.07, which when rounded to the nearest thousands would be
S37k. Plaintiff did not object to the amounts in that letter,
“but now seeks without evidence or without even any non-naked
allegations to tie the potential addition of a 37t state in
Nigeria to this lawsuit. No such false, deceptive or misleading
representation to collect is even alleged as being committed by
Defendant FCI; consequently, this claim by the Plaintiff must
fail and Defendant FCI asserts that this Count should be

dismissed as a matter of law.

D., There Are No Factual Allegations That Defendant FCI
Violated 15 U.S.C. § 1692e(2) (A)

Plaintiff has argued that under 15 U.S.C. § 1692e(2) (a)
Defendant FCI falsely represented the character, amount or legal
status of the loan. Plaintiff again seems to be arguing that
the loan was discharged and uncollectable even via foreclosure
of the security interest, plus he argues the statute of
limitations had run and any communications regarding the loan
were improper as the loan was not collectable and not
enforceable. Both of those arguments are incorrect and are
addressed below. Additionally and as addressed above, as for
the amount argument, Plaintiff points to a website that is not
connected to Defendant FCI in any way, nor does Plaintiff allege
that Defendant FCI provided any figures whatsoever to that

website. Consequently, this claim by the Plaintiff must fail
and Defendant FCI asserts that this Count should be dismissed as
a matter of law.

E. There Are No Factual Allegations That Defendant FCI
Violated 15 U.S.C. § 1692f

Plaintiff has argued that under 15 U.S.C. § 1692f Defendant
FCI used unfair or unconscionable means to collect the loan.
The FDCPA under Section 1692f prohibits unfair or unconscionable
means in the collection of any debt. See Bradley v. Franklin

Collection Service, Inc., 739 F. 3d 606 (11t® Cir. 2014) and

 

Holzman v. Malcolm S. Gerald & Associates, Inc., 920 F. 3d 1264

 

(2019), Plaintiff once again seems to be arguing that the loan
was discharged and uncollectable even via foreclosure of the
security interest, plus he argues the statute of limitations had
run and any communications regarding the loan were improper as
the loan was not collectable and not enforceable. Both of those
arguments are incorrect and are addressed below. Additionally
and as addressed above, as for the amount argument, Plaintiff
points to a website that is not connected to Defendant FCI in
any way, nor does Plaintiff allege that Defendant FCT provided
any figures whatsoever to that website. Consequently, this
claim by the Plaintiff must fail and Defendant FCI asserts that

this Count should be dismissed as a matter of law.
Fis General Legal Arguments in Support of Dismissing the
Complaint

The following will address the general legal arguments
referenced above in support of dismissing the Complaint against
Defendant FCI.

a. Secured Loan Still Enforceable After Discharge

A surviving mortgage interest corresponds to an
"enforceable obligation" of the debtor. See 11 U.S.C.  §
922(c) (2); Long v. Bullard, 117 U.S. 617, 6 S. Ct. 917, 29 L.
Ed. 1004 (1886). Even after the debtor's personal obligations
have been extinguished, the creditor still retains a "right to
payment" in the form of its right to the proceeds from the sale
of the debtor's property. Johnson v. Home State Bank, 501 U.S.
78, 111 S. Ct. 2150, 115 L. Ed. 2d 66 (1991). Alternatively,
the creditor's surviving right to foreclose on the mortgage can
be viewed as a "right to an equitable remedy" for the debtor's
default on the underlying obligation. Id. Thus, a _ bankruptcy
discharge extinguishes only one mode of enforcing a claim — an
in personam action — while leaving intact another — an in rem
action. Id. Consequently, Defendant FCI asserts that this Count
should be dismissed as a matter of law.

b. Statute of Limitations Has Not Expired

 

Pursuant to 0.C.G.A. § 9-3-24, Georgia law permits breach

of contract actions with regard to simple contracts in writing
to be brought within “six years after the same become due and
payable”. See also Baker v. Brannen/Goddard Co., 274 Ga. 745,
959 S.E. 2d 450 (2002). Furthermore and pursuant to 0.C.G.A. §
9-3-23, Georgia law provides that “[a]ctions upon bonds or other
instruments under seal shall be brought within 20 years after
the right of action has accrued. ...” (Emphasis added.) See also

McCalla_v. Stuckey, 233 Ga. App. 397, 504 S.E. 2d 269 (1998).

 

For promissory notes and security deeds, Georgia law is clear
that the cause of action accrues at the maturity of the
promissory note and security deed, unless maturity was in fact
accelerated. Wall v. C&S Bank of Houston County, 247 Ga. 216,
274 S.E. 2d 486 (1981) cited in Little Sky, Inc. v. Rybka, 264
Ga. App. 744, 592 S.E. 2d 154 (2003).

The document attached to the Complaint as Appendix A-1 is
the Note and Disclosure Statement (the “Promissory Note”) at
issue in this lawsuit. The maturity date in the Promissory Note
at Paragraph 3 is March 15, 2023, which date has yet to occur so
the Promissory Note has not yet matured, unless it has been
accelerated. Paragraph 4(B) then requires notice of default in
writing and Paragraph 4(C) allows the Note Holder to accelerate
maturity after such written notice, although the acceleration is
not automatic upon default and even if the Note Holder “does not
require me (Plaintiff) to pay immediately in full as described

above, the Note Holder will still have the right to do so if I
am in default at a later date.” There is no allegation that
maturity was accelerated other than Plaintiff claiming that he
has not paid anything since 2012 on this loan (thereby admitting
default); however, being in default is not enough to accelerate
without the Note Holder actually providing written notice of
default and then accelerating the maturity. At a minimum, such
acceleration did not happen back in 2011 or 2012 and there are
no factual allegations in the complaint supporting that an
acceleration occurred at that time. Simply stated, acceleration
did not happen in this case, at least not outside the minimum
Six years statute of limitation and certainly within the 20-year
statute of limitation.

The Georgia Court of Appeals has explicitly stated, once a
prima facie case of breach of contract has been shown or
admitted as the Plaintiff has done in this case by admitting he
has not paid anything on this debt for at least eight years, a
defendant (Plaintiff herein) must set forth specific facts as to
why the debt is not owed. See Ambrose v. E.F. Hutton & Co.,
Inc., 146 Ga. App. 403, 246 S.E. 2d 423 (1978) and Wickes Lumber

v. Energy Efficient Homes, Inc., 157 Ga. App. 303, 277 S.E. 2d

 

298 (1981). Without setting forth specific factual allegations
as to why he does not owe the debt (at least with respect to any
in rem action as explained below), there is no genuine issue and

the creditor is entitled to a judgment as a matter of law in its

- 10 -
favor. Id. Here, the Plaintiff has not provided any allegation
whatsoever to show he does not owe the debt, except that it was
discharged. However, a discharge does not extinguish the
obligations under the security deed once again as addressed
above.

It is also well settled in Georgia that the “test to
determine when a cause of action accrues is to ascertain the
time when the plaintiff could first have maintained his or her
action to a successful result.” Lesser v. Doughtie, 300 Ga. App.
805, 686 S.E. 2d 416 (2009) (citations omitted); Wallace v. Bock,
279 Ga. 744, 620 S.E. 2d 820 (2005) citing U-Haul Co. of Western

Georgia v. Abreu _& Robeson Inc, 247 Ga 565, 277 S.E. 497 (1981).

 

see also Walker v. Gwinnett Hospital System, Inc., 263 Ga. App.
954, 588 S.E. 2d 441 (2003). Here, the plain language of the
Promissory Note provides a maturity date of March 15, 2023,
which has not been accelerated (or at least not outside the last
six years or 20 years depending on which statute of limitations
applies). Consequently, Defendant FCI asserts that this Count
should be dismissed as a matter of law.

c. Judicial Estoppel

 

The failure to disclose an asset in the form of a pending
tort claim in a debtor’s bankruptcy schedules amounts to a
denial that such claim exists and bars subsequent efforts to

pursue that claim in state court. Harper v. GMAC Mortgage
Corp., 245 Ga. App. 729, 538 S.E.2d 816 (2000). A failure to
disclose precludes subsequent assertion of the claims under
judicial estoppel. Southmark Corp. v. Trotter, 212 Ga. App.

454, 442 S.H.2d 265 (1994); Byrd v. JRC Towne Lake, LiG@s, 228

 

Ga. App. 506, 484 S.E.2d 309 (1997). In his bankruptcy,
Plaintiff failed to list his claims brought herein. Plaintiff's
Complaint, therefore, is barred by res judicata, collateral
estoppel, judicial estoppel and waiver and this Court should
dismiss all of Plaintiff's claims. Consequently, Defendant FCI
asserts that this Count should be dismissed as a matter of law.

II. COUNT SIX -— INVASION OF PRIVACY

 

The Supreme Court of Georgia was the first American court to
hold that an invasion of the right of privacy is an actionable

tort. Pavesich v. New England Life Ins. Co., 122 Ga. 190, 50 S.E.

 

68 (1905). However, Georgia's appellate courts have recognized the
need for pragmatism in deciding the extent to which the right of
privacy should be protected. See Cox Communications, Inc. v. Lowe,
173 Ga. App. 812, 328 S.E. 2d 384 (1985). The right of privacy is
not absolute, however, but is qualified by the rights of others.
id. "No individual can live in an ivory tower and at the same time
participate in society and expect complete non-interference from
other members of the public." '.... 'There are some shocks,
inconveniences and annoyances which members of society in the

nature of things must absorb without the right of redress.'
[Cit.]" Hines v. Columbus Bank & Trust Co., 137 Ga. App. 268, 270,

 

271, 223 S.E. 2d 468 (1976).

Unfortunately, none of Plaintiff’s allegations apply to an
invasion of any right to privacy by Defendant FCI. Literally,
nothing is alleged against Defendant FCI in the complaint
supporting this Count. Consequently, Defendant FCI asserts that
this Count should be dismissed as a matter of law.

III. COUNT NINE - DEFAMATION - FALSE LIGHT AND INVASION OF
PRIVACY

 

Slander is defined in 0.C.G.A. § 51-5-4 as follows:
(a) Slander or oral defamation consists in:
(1) Imputing to another a crime punishable by law;

(2) Charging a person with having some contagious
disorder or with being guilty of some debasing
act which may exclude him from society;

(3) Making charges against another in reference to
his trade, office, or profession, calculated to
injure him therein; and

(4) Uttering any disparaging words productive of
special damage which flows naturally therefrom.

(b) In the situation described in paragraph (4) of subsection
(a) of this Code section, special damage is essential to
Support an action; in the situations described in
paragraphs (1) through (3) of subsection (a) of this Code
section, damage is inferred.

Libel is then defined in 0.C.G.A. § 51-5-1(a) as follows:

A libel is a false and malicious defamation of another,
expressed in print, writing, pictures, or signs, tending
to injure the reputation of the person and exposing him
to public hatred, contempt, or ridicule.
O.C.G.A. § 51-5-1(b) then provides that “[t]he publication of

the libelous matter is essential to recovery.” Malice is also

inferred in defamation matters. As stated in 0.C.G.A. § 51-5-5:
In all actions for printed or spoken defamation, malice
is inferred from the character of the charge. However,
the existence of malice may be rebutted by proof. In all
cases, such proof shall be considered in mitigation of
damages. In cases of privileged communications, such
proof shall bar a recovery.

Plaintiff simply alleges that Defendants correctly
published that Plaintiff was in default, but that the “amount
was false.” The “wrong amount” supposedly published was not
alleged to have been published by Defendant FCI. This argument
of course further ignores the fact that Plaintiff admits he was
in default, so there was nothing slanderous or libelous
published against the Plaintiff as defined under the above
statutes. Additionally and again, Plaintiff does not point to
any such publication made by Defendant FCI. Consequently,
Defendant FCI asserts that this Count should be dismissed as a

matter of law.

IV. COUNT TEN -— VIOLATIONS OF GEORGIA FAIR BUSINESS
PRACTICES ACT

 

The Georgia Fair Business Practice Act (the “GFBPA”) is
codified in 0.C.G.A. § 10-1-391 et. seq. Again, the Plaintiff's

complaint fails to set forth any facts in support of any alleged
violations of the GFBPA. In the case of Summer v. Security

Credit Services, L.L.C., 335 Ga, App. 197, 779 S.E. 2d 124

 

(2015), the Georgia Court of Appeals reviewed a trial court
matter wherein the trial court granted summary judgment in favor
the creditor and upheld the ruling against Summer’s GFBPA
counterclaim, which rested upon the FDCPA. In Summer, the
Georgia Court of Appeals determined that there can be no GFBPA
violation where there is no FDCPA violation, when the alleged
GFBPA violation was the FDCPA violation. As set forth above, in
the present matter the Plaintiff has presented no evidence to
demonstrate an FDCPA violation; therefore, as in Summer, there
likewise as a matter of law cannot be a GFBPA violation.

The GFBPA also does not apply to transactions that occur in
regulated areas of activity. See Chancellor v. Gateway Lincoln-
Mercury, Inc., 233 Ga. App. 38, 502 S.E. 2d 799 (1998) and
Northeast Georgia Cancer Care, L.L.c. v. Blue Cross & Blue

Shield of Georgia, Inc., 297 Ga. App. 28, 676 S.E. 2d 428

 

(2009), In fact, when a consumer suffers damage as a result of
a potential unfair or deceptive trade practice that has the
potential impact solely on him or her, and which is not a source
of damage to any other member of the consuming public, then no
public service is served by proceeding under the GFBPA and the
aggrieved party must be relegated to the pursuit of his or her

relief under other statutory or common law principles. Zeeman
v. Black, 156 Ga. App. Sex 273 Sch. 20 6910 (1980).
Consequently, Defendant FCI asserts that this Count should be

dismissed as a matter of law.

V. PLAINTIFF HAS NOT ALLEGED ANY FACTS THAT WOULD ENTITLE
HIM TO PUNITIVE DAMAGES

 

O.C.G.A. § 51-12-5.1 governs punitive damages in Georgia and

states as follows:
(b) Punitive damages may be awarded only in such
tort actions in which it is proven by clear and
convincing evidence that the defendant's actions
showed willful misconduct, malice, fraud,
wantonness, oppression, or that entire want of care
which would raise the presumption of conscience
indifference to consequences.

Punitive damages must arise from and be based upon a compensable

injury, as a claim for punitive damages has efficacy only if there

is a valid claim for actual damages to which it could attach.

Carter v. Progressive Mountain Ins., 295 Ga. 487, 761 S.E. 2d 261

 

(2014); Southern General Ins. Co. v. Holt, 262 Ga. 267, 416 S.E.

 

2d 274 (1992). Consequently, punitive damages cannot be imposed
without a finding of some form of willful misconduct. Hillman v.

General Motors Acceptance Corp., 210 Ga. App. 837, 437 S.E. 2d 803

 

(1993). Negligence, even gross negligence, is inadequate to
Support a punitive damage award. Colonial Pipeline Co. v. Brown,

258 Ga. 115, 365 S.EB. 2d 827 (1988). Tower Financial Services,

 

Inc. v. Smith, 204 Ga. App. 910, 423 S.E. 2d 257 (1992).
In this case, there is simply no allegations that the actions
of Defendant FCI amounted to willful misconduct, malice, fraud,
wantonness, oppression, or that entire want of care which would
raise the presumption of conscience indifference to consequences.
No evidence exists in this case to show that any act of the
Defendant FCI rose to the level sought to be punished under
O.C.G.A. § 51-12-5.1. Additionally, punitive damages are not
available in matters based on contract. See 0O.C.G.A. § 13-6-10;

Young v. Turner Heritage Homes, Inc., 241 Ga. App. 400, 526 S.E.

 

2d 82 (2000); and Trust Company Bank v. C&S Trust Co., 260 Ga.
124, 390 S.E. 2d 589 (1990). Consequently, Defendant FCI asserts
that this Count should be dismissed as a matter of law.
WHEREFORE, Defendant FCI prays that this honorable Court
dismiss this case as against Defendant FCI as a matter of law.
| GH
Respectfully submitted this day of June, 2020.

JOHNSON LEGAL OFFICES, L.L.C.

(LY
Lafry Hs amser i
Ggorgia r No. 394896

Attorney for Defendant FCI

 
  

By:

138 Hammond Drive, Suite B
Atlanta, GA 30328
Telephone: (404) 486-2361
Facsimile: (404) 393-0826

Email: LJohnson@SuretyBondsAgency. com
ParkTreeOhaiDismissMotion
CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and correct
copy of the foregoing MOTION TO DISMISS was served upon all
parties by mailing same by United States First Class Mail ina
properly addressed envelope with adequate postage affixed

thereon to insure delivery, addressed as follows:

Mr. Emmanual Ohai
2715 Tradd Court
Snellville, GA 30039

i TH
This “| day of June, 2020.

tL =<

L rry W. Jo¥#nson
ttorney Por Defendant FCI

JOHNSON LEGAL OFFICES, L.L.C.

138 Hammond Drive, Suite B

Atlanta, GA 30328

Telephone: (404) 486-2361

Facsimile: (404) 393-0826

Email: LJohnson@Suret yBondsAgency.com

 

- 18 -
